Bergan, P. J. (concurring).
I agree that the proof does not establish the crime charged; but I would add a comment on the statement in the indictment ‘ ‘ while under the influence of alcohol”. Unless the prosecution is prepared to prove that alcohol had some actual and adverse effect on the manner in which a vehicle is operated, an expression such as “ while under the influence of alcohol ” should not be included in the indictment or charged to the jury.
It is true that some such phrase was in the indictment in People v. Kreis (302 N. Y. 894), but nothing in the published report of the decision, or in the dissenting opinion, or in the Appellate Division’s memorandum (278 App. Div. 737) gives any indication that this point was decisive of the case.
The decision in Kreis must be read with People v. Eckert (2 N Y 2d 126), which makes it clear that if a physical condition of the operator (there a known tendency to epileptic seizures) is germane at all in a prosecution under section 1053-a of the Penal Law, it must play some effective role in the occurrence of the accident. The court was there able to say the evidence could sustain a finding that the accident causing death occurred when defendant operator was undergoing an epileptic seizure (p. 128) and that he knew his susceptibility to this seizure.
The loose term “under the influence of alcohol” is wholly without relevance to section 1053-a of the Penal Law, which is concerned with the operation or driving of a motor vehicle ‘ ‘ in a reckless or culpably negligent manner ’ ’, unless alcohol has adversely affected the operation itself. If that is sought to be proved it should be alleged that alcohol had been the cause or a cause of the recklessness.
*226The ‘ ‘ influence of alcohol ’ ’ may mean many things to many people, good, bad and indifferent. But unless it is bad, in the sense of impairing the capacity to operate a vehicle and causing its operation to become reckless or culpably negligent, it is out of place; and it needs no argument to suggest that when a statement of this sort stands unresolved on the perimeter of the case it prejudices the defendant’s right to a fair trial.
Here the prosecution did not show that defendant was intoxicated ; it did not show that alcohol affected his capacity to drive ; and the question should not have been imported into the case.
Gibson and Taylor, JJ., concur with Herlihy, J.; Bergan, P. J., concurs in a separate opinion in which G-ibson, Herlihy and Taylor, JJ., concur; Reynolds, J., dissents, in part, and votes to reverse the judgment of conviction and order a new trial.
Judgment of conviction reversed, on the law and the facts, and indictment dismissed.